249 P.3d 1027 (2011)
In re the Personal Restraint Petition of Mark Daniel SMITH, Petitioner.
No. 85160-3.
Supreme Court of Washington.
March 30, 2011.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Alexander, Owens, J.M. Johnson and Wiggins, considered this matter at its March 29, 2011, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's Motion for Discretionary Review is granted and the matter is remanded to the Court of Appeals Division Two for reconsideration in light of State v. Knight, 162 Wash.2d 806, 174 P.3d 1167 (2008).
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE
*1028